PER CURIAM.
This is an appeal from a conviction and sentence for manslaughter. The appellant claims that the proof of identity of the victim was insufficient and that the imposition of a mandatory three year minimum sentence under Section 775.087, Florida Statutes (1975) was error. We find the evidence sufficient as to the identity of the victim. However, Section 775.087, prescribing a mandatory minimum sentence of three years for certain offenses when a firearm is involved, does not apply to manslaughter. Jones v. State, 356 So.2d 4 (Fla. 4th DCA 1977). Accordingly, this cause is reversed with directions that the appellant’s sentence be amended to omit the mandatory three year provision. The appellant need not be present when the sentence is amended.
REVERSED WITH DIRECTIONS.
CROSS, ANSTEAD and LETTS, JJ., concur.